UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6150


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARION MAYS,

                     Defendant - Appellant.



                                       No. 20-6323


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARION MAYS,

                     Defendant - Appellant.



Appeals from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:03-cr-00726-MBS-1)


Submitted: July 21, 2020                                          Decided: July 24, 2020
Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Mays, Appellant Pro Se. Jane Barrett Taylor, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Marion Mays appeals the district court’s orders denying his motion seeking a

sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

and denying his motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s orders. See United States v.

Mays, No. 1:03-cr-00726-MBS-1 (D.S.C. Jan. 16, 2020 & Feb. 24, 2020). We grant Mays’

motion to amend but deny his motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3